DETAILED ACTION
Notice to Applicant
Claims 1-11 are pending and are examined herein. This is the first action on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 9 requires “wherein the securing devices hold the respective electric energy storage in a state in the respective mounting region in which it is fixed to [the frame …] and not fixed to the [frame.” It is not clear how the batteries can be “in a state” in which they are both fixed and not fixed to the frame. The drawings and the specification do not appear to clear this up, with only vague references to what is meant by this in paras 0009 and 0035 of the PGPub US 2020/0373533. The Office has interpreted the claim to require that there might be more than one securing device which are independent of each other for securing the device. 

Note on Claim Interpretation
The claims refer to “fixing” (and “not fix[ing]”) as distinct from “securing” but it is not clear based on the specification what the metes and bounds of the distinction might be. The specification does not appear to point to a particular definition of fixing, as opposed to securing, and so the term has been interpreted broadly to mean something like preventing relative movement of the battery with respect to whatever it is fixed to.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN 208256768 to Li et al., the Office cites to provided machine English translation).
	Regarding Claim 1, Li teaches:
an energy storage unit mounting facility comprising a rack-like or frame-like basic body 4 which defines multiple regions arranged vertically on top of one another for at least one respective electric energy storage unit 1, wherein the respective energy storage units are introducible into and removable from the respective mounting region in a horizontal direction (Fig. 3, pages 2-3)
and securing devices, namely the walls on the outer-sides of the drawers, configured to secure the batteries introduced into the respective mounting regions (Fig. 3)

    PNG
    media_image1.png
    679
    707
    media_image1.png
    Greyscale

	Regarding Claim 2, Li teaches:
wherein the rack 4 comprises stanchions 45 and cross pieces 42/43 (Fig. 3)
	Regarding Claim 3, Li teaches:
conveyor rollers 3 configured to introduce and remove the respective electric batteries into and out of the mounting regions in the horizontal direction (Fig. 3)
	Regarding Claim 4, Li teaches:
that the rollers 3 are mounted on cross pieces running parallel to one another (Fig. 3)
	Regarding Claim 5, Li teaches:
wherein the conveyors are formed as drawers (Fig. 3, page 2)
	Regarding Claim 6, Li teaches:
wherein the securing devices, such as the walls of the drawer, prevent the relative movement of the battery cells with respect to the drawer and therefore are interpreted to “fix” the batteries on the frame
	Regarding Claim 7, Li teaches:
wherein the securing devices are connected to holders or supports, such as the base of the drawer(s) that hold the batteries (Fig. 3)
	Regarding Claim 9, Li teaches:
wherein the drawers hold the batteries secure within the drawer in the longitudinal direction of drawer movement and in side-to-side movement relative to the frame, both when the drawer is pulled out and when it is pushed in
	Regarding Claim 10, Li teaches:
wherein the batteries are introducible and removable into the mounting region of the frame from only one side from which the drawers slide (Fig. 3)
	Insofar as Applicant might argue that this is not explicitly taught by Li, the claim would have been obvious in view of conventional skill in the drawer arts, in which drawers are backstopped in one direction to prevent sliding out. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 11, Li teaches:
an arrangement including multiple batteries stored in a rack with multiple mounting regions arranged vertically on top of one another with the batteries being introduced and removed in a horizontal direction (Fig. 3)
securing devices, namely the walls of drawers, configured to secure the batteries in the mounting region (Fig. 3)
Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jourdren (WO2012/095596 to Jourdren et al., the Office cites to provided machine English translation).
	Regarding Claims 1 and 6-8, Jourdren teaches:
a battery storage mounting facility comprising a rack with multiple mounting regions  arranged vertically on top of one another for multiple batteries that are introduced and removed horizontally (see Figs.)

    PNG
    media_image2.png
    458
    597
    media_image2.png
    Greyscale

securing devices that are attached to each battery module, such as sliding elements 30 and a lifting frame 23 (paras 0068-0074, etc.)
wherein the securing devices fix the storage units on the rack (see Figs.), preventing them from relative movement in the side-to-side direction relative to the frame
wherein the securing devices are connected to holders as part of the frame and e.g. the crane 22 lifting the batteries to convey and are connecting elements for the crane as a vertical conveyor (Figs. 1 and 12, etc.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2006/0152906 to Miller teaches a frame with securing components 
US 2009/0139940 to Maniscalco et al. teaches a battery rack with rollers and conveyors
US 2014/0097797 to Hendrix et al. teaches a battery rack with drawers
US 2018/0130983 to Tessier teaches a gliding battery tray
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723